UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 99-1206



GEZA ISTVAN,

                                              Plaintiff - Appellant,

          versus


J. FREDERICK MOTZ, The Honorable Judge of the
Federal District Court,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
61-AMD)


Submitted:     April 29, 1999                 Decided:   May 4, 1999


Before WILLIAMS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Geza Istvan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Geza Istvan appeals from the district court’s order dismissing

his “Complaint for Declaratory Judgment.” Our review of the record

and the district court’s opinion discloses no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Istvan v. Motz, No. CA-99-61-AMD (D. Md. Jan. 15, 1999).   We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                           AFFIRMED




                                2